  Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 1 of 13 Page ID #:1




 1 Robert Stempler
   State Bar No. 160299
 2
   E-mail:
 3 socalconsumerlawyer@gmail.com
 4 CONSUMER LAW OFFICE OF
   ROBERT STEMPLER, APC
 5 8200 Wilshire Blvd, Suite 200
 6 Beverly Hills, CA 90211
   Telephone: (323) 486-0102
 7
 8 Attorney for Plaintiffs Terry Fabricant
   and James Schaffer and the Proposed
 9
   Class
10
11                     UNITED STATES DISTRICT COURT
12                FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
   JAMES SCHAFFER and TERRY
14 FABRICANT, individually and on             Case No. 8:18-cv-1981
15 behalf of all others similarly situated,
                                              COMPLAINT FOR:
16                      Plaintiffs,
17                                               1. VIOLATIONS OF THE
           v.
                                                    TELEPHONE CONSUMER
18                                                  PROTECTION ACT, 47
19 FIRST CHOICE PAYMENT                             U.S.C. § 227(b)
   SOLUTIONS G.P., d/b/a SEKURE                  2. KNOWING OR WILLFUL
20
   MERCHANT SOLUTIONS,                              VIOLATIONS OF THE
21                                                  TELEPHONE CONSUMER
22                Defendant.                        PROTECTION ACT, 47
                                                    U.S.C. § 227(b)
23
24                                            Class Action
25
                                              DEMAND FOR JURY TRIAL
26
27
28



                                 COMPLAINT - 1
  Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 2 of 13 Page ID #:2




 1         Plaintiffs Terry Fabricant and James Schaffer (“Plaintiffs”), by their
 2 undersigned counsel, for this class action complaint against First Choice
 3 Payment Solutions G.P. d/b/a Sekure Merchant Solutions and its present,
 4 former, or future direct and indirect parent companies, subsidiaries, affiliates,
 5 agents, and/or other related entities (“Sekure” or “Defendant”), allege as
 6 follows:
 7                             I.            INTRODUCTION
 8 1.         Nature of Action. Plaintiffs, individually and as class representatives
 9 for all others similarly situated, bring this action against Sekure for violations
10 of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”). Sekure,
11 despite having settled a prior TCPA class action lawsuit, continued to engage in
12 automated telemarketing in violation of the TCPA using automated calls and
13 pre-recorded messages that were sent to cellular telephones.
14 2.    Because telemarketing campaigns generally place calls to hundreds of
15 thousands or even millions of potential customers en masse, and because
16 Plaintiff’s investigation has revealed facts—as set forth below—indicating that
17 he was the target of one such massive company, Plaintiff brings this action on
18 behalf of a proposed nationwide class of other persons who received illegal
19 telemarketing calls from or on behalf of Defendant.
20                                     II.   PARTIES
21 3.        Plaintiff Terry Fabricant is an individual residing in California, in this
22 District.
23 4.        Plaintiff James Schaffer is an individual residing in California, in this
24 District.
25 5.       Defendant First Choice Payment Solutions G.P. is a Québec general
26 partnership doing business as Sekure Merchant Solutions. Sekure’s principal
27 place of business is located at 333-1000 Rue Saint-Antoine O, Montréal, QC
28



                                    COMPLAINT - 2
  Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 3 of 13 Page ID #:3




 1 H3C 3R7, Canada, but it maintains locations in the United States, including at
 2 1501 Broadway, 12th Floor, New York, New York 10036.
 3 6.       Sekure engages in telemarketing directed into the United States
 4 nationwide, including specifically into this District. See, e.g.,
 5 http://content.eluta.ca/top-employer-sekure-merchant-solutions (“Sekure’s call
 6 centre is the hub of a sales operation that contacts merchants and companies
 7 across the United States to offer them cheaper ways of collecting customer card
 8 payments, whether at the store checkout or online.”) (Last accessed October 24,
 9 2018).
10
11                    III.         JURISDICTION AND VENUE
12 7.         Jurisdiction. This Court has subject matter jurisdiction over
13 Plaintiffs’ TCPA claims pursuant to 28 U.S.C. § 1331 because Plaintiffs’ TCPA
14 claims arise under the laws of the United States, specifically, 47 U.S.C. § 227.
15 8.        Personal Jurisdiction. This Court has personal jurisdiction over
16 Sekure because a substantial part of the wrongful acts alleged in this Complaint
17 were committed in California.
18 9.       Venue. Venue is proper in this District pursuant to 28 U.S.C. §
19 1391(b)(1)-(2) because Plaintiffs reside in this District and a substantial part of
20 the events giving rise to Plaintiffs’ claims occurred in this District.
21   IV.          THE TELEPHONE CONSUMER PROTECTION ACT OF
22                                1991, 47 U.S.C. § 227
23 10.      In 1991, Congress enacted the TCPA in response to a growing number
24 of consumer complaints regarding certain telemarketing practices.
25 11.      The TCPA makes it unlawful “to make any call (other than a call
26 made for emergency purposes or made with the prior express consent of the
27 called party) using an automatic telephone dialing system or an artificial or
28 prerecorded voice … to any telephone number assigned to a … cellular



                                 COMPLAINT - 3
  Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 4 of 13 Page ID #:4




 1 telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private
 2 cause of action to persons who receive calls in violation of Section 227(b)(1)
 3 (A). 47 U.S.C. § 227(b)(3).
 4 12.      According to findings by the Federal Communication Commission
 5 (“FCC”), the agency Congress vested with authority to issue regulations
 6 implementing the TCPA, such calls are prohibited because, as Congress found,
 7 automated or prerecorded telephone calls are a greater nuisance and invasion of
 8 privacy than live solicitation calls, and such calls can be costly and
 9 inconvenient.
10 13.      The FCC also recognized that “wireless customers are charged for
11 incoming calls whether they pay in advance or after the minutes are used.” In
12 re Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991,
13 CG Docket No. 02-278, Report and Order, 18 FCC Rcd. 14014, 14115 ¶ 165
14 (2003).
15 14.      In 2013, the FCC required prior express written consent for all
16 autodialed or prerecorded telemarketing calls (“robocalls”) to wireless numbers
17 and residential lines. Specifically, it ordered:
18       [A] consumer’s written consent to receive telemarketing robocalls
         must be signed and be sufficient to show that the consumer: (1)
19
         received “clear and conspicuous disclosure” of the consequences
20       of providing the requested consent, i.e., that the consumer will
21       receive future calls that deliver prerecorded messages by or on
         behalf of a specific seller; and (2) having received this
22       information, agrees unambiguously to receive such calls at a
23       telephone number the consumer designates. In addition, the
         written agreement must be obtained “without requiring, directly or
24       indirectly, that the agreement be executed as a condition of
25       purchasing any good or service.”
26 In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot.
27 Act of 1991, 27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote omitted).
28



                               COMPLAINT - 4
  Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 5 of 13 Page ID #:5




 1                       The Worsening Problem of Robocalls
 2 15. Unfortunately, the problems Congress identified when it enacted the
 3 TCPA have grown only worse in recent years.
 4 16. “Month after month, unwanted [communications], both telemarketing
 5 and informational, top the list of consumer complaints received by the [Federal
 6 Communications] Commission.” In re Rules and Regulations Implementing the
 7 TCPA of 1991, 30 FCC Rcd. 7961, 7991 ¶ 1 (2015).
 8 17. “Robocalls and telemarketing calls are currently the number one source
 9 of consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July
10 22, 2016), https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
11 (statement of FCC Chairman).
12 18. “The FTC receives more complaints about unwanted calls than all other
13 complaints combined.” Comment of the Staff of the Federal Trade
14 Commission’s Bureau of Consumer Protection, In re Rules and Regulations
15 Implementing the TCPA of 1991, Notice of Proposed Rulemaking, CG Docket
16 No. 02-278, at p. 2; FCC 16-57 (June 6, 2016), available at
17 https://www.ftc.gov/system/files/documents/advocacy_documents/comment-
18 staff-ftc-bureau-consumer-protection-federal-communications-commission-
19 rules-regulations/160616robocallscomment.pdf.
20 19. In 2017, the FTC received 4,501,967 complaints about robocalls,
21 compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases
22 FY 2017 National Do Not Call Registry Data Book and DNC Mini Site (Dec.
23 18, 2017), https://www.ftc.gov/news-events/press-releases/2017/12/ftc-
24 releases-fy-2017-national-do-not-call-registry-data-book-dnc.
25 20. The New York Times and Wall Street Journal and other leading news
26 outlets have recently reported extensively on the surging number of robocall
27 complaints filed by consumers with the FTC and widespread consumer outrage
28 about illegal telemarketing. E.g., Tara Siegel Bernard, Yes, It’s Bad. Robocalls,



                                 COMPLAINT - 5
  Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 6 of 13 Page ID #:6




 1 and Their Scams, Are Surging, N.Y. Times (May 6, 2018),
 2 https://www.nytimes.com/2018/05/06/your-money/robocalls-rise-illegal.html.
 3 21. In September, a technology provider combatting robocalls warned that
 4 nearly half of all calls to cell phones next year will be fraudulent. First Orion,
 5 Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by 2019 (Sept. 12,
 6 2018), https://www.prnewswire.com/news-releases/nearly-50-of-us-mobile-
 7 traffic-will-be-scam-calls-by-2019-300711028.html. At least one of the
 8 scammer’s techniques that the provider warns of—“neighborhood spoofing”—
 9 was utilized by Defendant, as set forth in further detail below.
10                    V.          FACTUAL ALLEGATIONS
11 22.        Sekure offers various payment technologies for businesses.
12 23.        One of Sekure’s strategies for marketing its payment services and
13 generating new customers is telemarketing.
14 24.      Sekure’s telemarketing involves the use of an automatic telephone
15 dialing system (“ATDS”) to solicit business.
16 25.       Sekure uses ATDS equipment that has the capacity to store or produce
17 telephone numbers to be called, that includes autodialers and predictive dialers
18 and that plays a prerecorded message once the calls connect.
19 26.       The dialing system used by Sekure is the Five9 predictive dialer, a
20 dialing system that is subject to the TCPA’s ATDS protections.
21 27.     The Five9 predictive dialer works by loading a list of telephone
22 numbers electronically into the dialer, and with the push of a single button,
23 calls are made automatically and sequentially from that list.
24 28.       Sekure has engaged in this conduct despite the fact that it was
25 previously sued for violating the TCPA’s ATDS provisions and entered into a
26 class action settlement.
27 29.      Since that time, Sekure has also begun to employ the use of pre-
28 recorded messages to generate new business.



                                 COMPLAINT - 6
  Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 7 of 13 Page ID #:7




 1 30.       Recipients of these calls, including Plaintiffs, did not consent to
 2 receive such telephone calls.
 3 31.      That’s because Sekure purchases the telephone numbers for calls it’s
 4 going to make from the internet.
 5 32.       In fact, employees of Sekure have referred to their job as making
 6 “cold calls”. See https://www.glassdoor.com/Reviews/Sekure-Merchant-
 7 Solutions-Reviews-E913383.htm (last visited October 26, 2018).
 8 33.      Plaintiffs are, and at all times mentioned herein were, a “person” as
 9 defined by 47 U.S.C. § 153(39).
10 Calls to Plaintiff Fabricant
11 34.       Plaintiff Fabricant’s telephone number, (818)-700-XXXX, is
12 registered to a cellular telephone service.
13 35.     On June 27, 2018 the Plaintiff received a predictively dialed call from
14 Defendant.
15 36.       The Plaintiff identified the call as a predictive dialer because there
16 was a telltale click and pause sound when he picked up the phone.
17 37.      The telemarketer, “Jonathan” attempted to sell the Plaintiff Sekure
18 goods or services.
19 38.      Confirming that the calls were from Sekure, “Jonathan” sent an e-
20 mail and followed up with several live hand-dialed calls.
21 Call to Plaintiff Schafer
22 39.      Plaintiff Schafer’s telephone number, (714)-325-XXXX, is registered
23 to a cellular telephone service.
24 40.        On October 19, 2018, Plaintiff Schaffer sent a pre-recorded phone call
25 sent by Sekure.
26 41.      The pre-recorded call mentioned reducing rates for credit card
27 payment processing, the business that Sekure is in.
28



                                 COMPLAINT - 7
  Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 8 of 13 Page ID #:8




 1 42.       However, in violation of the TCPA, the company was not identified in
 2 the pre-recorded message.
 3 43.      To identify the company, the Plaintiff “pressed 1” in response to the
 4 pre-record.
 5 44.     After pressing 1, he spoke to “Danielle”, who identified herself as an
 6 employee of Sekure and attempted to sell the Plaintiff Sekure’s services.
 7 45.      Later that morning, confirming the call, the Plaintiff received an e-
 8 mail from Danielle Gallant, whose e-mail address was
 9 “danielleg@sekurecostreview.com”.
10 46.       @sekurecostreview.com is the Defendant’s domain name.
11 47.       Plaintiffs’ privacy has been violated by the above-described calls
12 from, or on behalf of Sekure. The calls were annoying, harassing nuisances.
13 48.      The Plaintiffs did not provide their prior express written consent to
14 Sekure to receive the calls.
15 49.     Plaintiffs and all members of the Class, defined below, have been
16 harmed by the acts of Sekure because their privacy has been violated, they were
17 annoyed and harassed, and, in some instances, they were charged for incoming
18 calls. The calls occupied their cellular telephone lines, rendering them
19 unavailable for legitimate communication.
20                VI.          CLASS ACTION ALLEGATIONS
21 50.        Class Definition. Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3),
22 Plaintiffs brings this case on behalf of a class (the “Class”) defined as follows:
23         All persons to whom: (a) Sekure and/or a third party acting on
           Sekure’s behalf made one or more non-emergency telephone calls;
24
           (b) promoting Sekure’s goods or services; (c) to their cellular
25         telephone numbers; (d) through the use of an automatic telephone
26         dialing system or an artificial or prerecorded voice; (e) at any time
           in the period that begins February 2, 2018 through the date of trial.
27
28



                                 COMPLAINT - 8
 Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 9 of 13 Page ID #:9




 1 51.       Numerosity. The Class is so numerous that joinder of all its members
 2 is impracticable. On information and belief, the Class has more than 100
 3 members. Moreover, the disposition of the claims of the Class in a single
 4 action will provide substantial benefits to all parties and the Court.
 5 52.    Commonality. There are numerous questions of law and fact
 6 common to Plaintiffs and members of the Class. These common questions of
 7 law and fact include, but are not limited to, the following:
 8          a. Whether Sekure used a prerecorded voice (as opposed to a live
 9               person who acted and sounded prerecorded);
10           b. Whether Sekure used an autodialer (as opposed to a human dialer
11               who waited a long time before speaking and then made a clicking
12               sound);
13           c. Whether Sekure purchased batches of leads of prospects who had
14               not consented to be called by it;
15           d. Whether Sekure and/or its affiliates or agents, and/or other persons
16               or entities acting on Sekure’s behalf, violated 47 U.S.C. § 227(b)
17               (1)(A) by making any call, except for emergency purposes, to a
18               cellular telephone number using an ATDS and/or artificial or
19               prerecorded voice;
20           e. Whether Sekure and/or its affiliates or agents, and/or other persons
21               or entities acting on Sekure’s behalf, knowingly and/or willfully
22               violated 47 U.S.C. § 227(b)(1)(A) by making any call, except for
23               emergency purposes, to a cellular telephone number using an
24               ATDS and/or artificial or prerecorded voice, thus entitling
25               Plaintiffs and the Class to treble damages;
26           f. Whether Sekure is liable for ATDS-generated and/or automated or
27               prerecorded calls promoting Sekure’s products or services made
28               by Sekure’s affiliates, agents, and/or other persons or entities



                                COMPLAINT - 9
Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 10 of 13 Page ID #:10




 1                acting on Sekure’s behalf; and
 2            g. Whether Sekure and/or its affiliates, agents, and/or other persons
 3                or entities acting on Sekure’s behalf should be enjoined from
 4                violating the TCPA in the future.
 5 53.        Typicality. Plaintiffs’ claims are typical of the claims of the Class.
 6 Plaintiffs’ claims and those of the Class arise out of the same course of conduct
 7 by Sekure and are based on the same legal and remedial theories.
 8 54.      Adequacy. Plaintiffs will fairly and adequately protect the interests of
 9 the Class. Plaintiffs have retained competent and capable counsel with
10 experience in TCPA class action litigation. Plaintiffs and their counsel are
11 committed to prosecuting this action vigorously on behalf of the Class and have
12 the financial resources to do so. Neither Plaintiffs nor their counsel has
13 interests contrary to or conflicting with those of the proposed Class.
14 55.        Predominance. Sekure has engaged in a common course of conduct
15 toward Plaintiffs and members of the Class. The common issues arising from
16 this conduct that affect Plaintiffs and members of the Class predominate over
17 any individual issues. For example, the TCPA’s statutory damages obviate the
18 need for mini-trials on actual damages. Adjudication of these common issues in
19 a single action has important and desirable advantages, including judicial
20 economy.
21 56.        Superiority. A class action is the superior method for the fair and
22 efficient adjudication of this controversy. Classwide relief is essential to
23 compel Sekure to comply with the TCPA. The interest of individual members
24 of the Class in individually controlling the prosecution of separate claims
25 against Sekure is small because the damages in an individual action for
26 violation of the TCPA are small. Management of these claims is likely to
27 present significantly fewer difficulties than are presented in many class actions
28 because the calls at issue are all automated and because the TCPA articulates



                                COMPLAINT - 10
Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 11 of 13 Page ID #:11




 1 bright-line standards for liability and damages. Class treatment is superior to
 2 multiple individual suits or piecemeal litigation because it conserves judicial
 3 resources, promotes consistency and efficiency of adjudication, provides a
 4 forum for small claimants and deters illegal activities. There will be no
 5 significant difficulty in the management of this case as a class action.
 6 57.       Injunctive and Declaratory Relief is Appropriate. Sekure has acted on
 7 grounds generally applicable to the Class, thereby making final injunctive relief
 8 and corresponding declaratory relief with respect to the Class appropriate on a
 9 classwide basis.
10 58.      Notice. Plaintiffs anticipate that the mailing address and/or electronic
11 mailing address of Class members will be obtained during discovery from
12 Defendant’s calling records (potentially in conjunction with third-party
13 databases that map phone numbers to such addresses). Plaintiffs anticipate that
14 Class counsel will notify Class members in writing at such addresses.
15                VII.           FIRST CLAIM FOR RELIEF
16    (Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227(b)
17                                       (1)(A))
18 59.       Plaintiffs reallege and incorporate by reference each and every
19 allegation set forth in the preceding paragraphs.
20 60.       The foregoing acts and omissions of Sekure and/or its affiliates or
21 agents, and/or other persons or entities acting on Sekure’s behalf, constitute
22 numerous and multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by
23 making non-emergency calls to the cellular telephone numbers of Plaintiffs and
24 members of the Class using an ATDS and/or artificial or prerecorded voice.
25 61.     As a result of violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by
26 Sekure and/or its affiliates or agents and/or other persons or entities acting on
27 its behalf, Plaintiffs and members of the Class are entitled to an award of $500
28 in damages for each and every call made to their cellular telephone numbers



                                COMPLAINT - 11
Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 12 of 13 Page ID #:12




 1 using an ATDS and/or artificial or prerecorded voice in violation of the statute,
 2 pursuant to 47 U.S.C. § 227(b)(3)(B).
 3 62.       Plaintiffs and members of the Class are also entitled to and do seek
 4 injunctive relief prohibiting Sekure, its affiliates and agents, and/or any other
 5 persons or entities acting on its behalf from violating the TCPA, 47 U.S.C. §
 6 227(b)(1)(A), by making calls, except for emergency purposes, to any cellular
 7 telephone numbers using an ATDS and/or artificial or prerecorded voice.
 8             VIII.          SECOND CLAIM FOR RELIEF
 9   (Knowing and/or Willful Violations of the Telephone Consumer Protection
10                             Act, 47 U.S.C. § 227(b)(1)(A))
11 63.       Plaintiffs reallege and incorporate by reference each and every
12 allegation set forth in the preceding paragraphs.
13 64.      As a result of knowing and/or willful violations of the TCPA, 47
14 U.S.C. § 227(b)(1)(A), by Sekure, its affiliates or agents, and/or other persons
15 or entities acting on its behalf, Plaintiffs and members of the Class are entitled
16 to treble damages of up to $1,500 for each and every call made to their cellular
17 telephone numbers using an ATDS and/or artificial or prerecorded voice in
18 violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).
19                       IX.           PRAYER FOR RELIEF
20         WHEREFORE, Plaintiffs, on their own behalf and on behalf of all
21 members of the Class, pray for judgment against Sekure as follows:
22   A. Certification of the proposed Class;
23      B. Appointment of Plaintiffs as representative of the Class;
24      C. Appointment of the undersigned counsel as counsel for the Class;
25      D. A declaration that actions complained of herein by Sekure and/or its
26         affiliates, agents, or related entities violate the TCPA;
27      E. An order enjoining Sekure and its affiliates, agents and related entities
28         from using pre-recorded messages or the Five9 dialing system;



                                 COMPLAINT - 12
Case 8:18-cv-01981-DOC-KES Document 1 Filed 11/05/18 Page 13 of 13 Page ID #:13




 1    F. An award to Plaintiffs and the Class of damages, as allowed by law;
 2    G. An award to Plaintiffs and the Class of attorney’s fees and costs, as
 3       allowed by law and/or equity;
 4    H. Leave to amend this Complaint to conform to the evidence presented at
 5       trial; and
 6    I. Orders granting such other and further relief as the Court deems
 7       necessary, just and proper.
 8
 9                        X.           DEMAND FOR JURY
10       Plaintiffs demand a trial by jury for all issues so triable.
11
12
         RESPECTFULLY SUBMITTED AND DATED 11/5/18.
13
14
15                                     By: /s/ Robert Stempler
16
                                       Attorney for Plaintiffs and the Proposed
17                                     Class
18
19
20
21
22
23
24
25
26
27
28



                               COMPLAINT - 13
